Citation Nr: 0216133	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  94-03 180 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the apportionment of the veteran's benefits in the 
amount of $34.00 monthly for the veteran's spouse was proper.

[The issue of the veteran's entitlement to an increased 
disability rating for service-connected peripheral vascular 
disorder with intermittent tinnitus is the subject of a 
separate Board decision.] 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).  

Procedural history

The veteran had active service from October 1970 to November 
1988.

As an initial matter, the Board observes that there is a 
dispute over whether the veteran and the apportionee are 
divorced.  The veteran contacted VA in December 2001 and 
indicated that he and the apportionee were divorced.  The 
apportionee, in a February 2002 letter, disputes this.  At 
this juncture, the Board need not, and will not, make a 
determination as to whether the veteran and the apportionee 
are in fact divorced.

The veteran's spouse was granted an apportionment of the 
veteran's disability benefits in the October 1999 RO 
decision.  The veteran disagreed with the apportionment and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in February 2001.  


REMAND

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations.  See 38 U.S.C.A. 
§ 7105A.  Under 38 C.F.R. § 19.100 (2001), all interested 
parties will be specifically notified of the action taken by 
the agency of original jurisdiction in a simultaneously 
contested claim and of the right and time limit for 
initiating an appeal, as well as hearing and representation 
rights.  

The Board notes that it does not appear that the apportionee 
was apprised that the veteran disagreed and appealed the 
apportionment award.  Specifically, the record does not 
reflect that she was provided with a statement of the case or 
a copy of the veteran's substantive appeal as required under 
38 U.S.C.A. § 7105A(b) (West 1991); 38 C.F.R. §§ 19.101, 
19.102 (2001).

The apportionee and her representative, 
if any, should be provided with a copy of 
the January 2001 statement of the case 
and a copy of the veteran's February 2001 
substantive appeal in accordance with 38 
U.S.C.A. § 7105A(b) and 38 C.F.R. 
§§ 19.101, 19.102.  They should also be 
afforded the appropriate period to 
respond.  If response is received the RO 
should take appropriate steps, including 
readjudicating the veteran's claim if 
necessary.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  The parties have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


